Case: 17-13800   Date Filed: 03/02/2018   Page: 1 of 4


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-13800
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 3:15-cv-00613-DAB



MICHAEL BONNER,
ANGELA BONNER,

                                                          Plaintiffs-Appellants,

                                   versus

TRUSTMARK CORPORATION,
TRUSTMARK NATIONAL BANK,

                                                         Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Alabama
                      ________________________

                              (March 2, 2018)

Before ED CARNES, Chief Judge, TJOFLAT, and NEWSOM, Circuit Judges.

PER CURIAM:
              Case: 17-13800     Date Filed: 03/02/2018   Page: 2 of 4


      Early one morning, Michael Bonner went to the Trustmark Bank in Opelika,

Alabama, to make an after-hours deposit on behalf of his employer. The after-

hours deposit box is a walk-up box attached to the front of the bank. In its security

manual, Trustmark includes minimum lighting standards for after-hours deposit

boxes. That morning the Opelika branch was not in compliance with those

standards. As Bonner approached the box, an unknown man robbed and shot him.

      Bonner and his wife brought a negligence claim against Trustmark in federal

district court based on diversity of citizenship, and the bank moved for summary

judgment. The district court found that Trustmark did not have a duty to protect

Bonner from the unforeseeable criminal act of a third party and entered summary

judgment in Trustmark’s favor. This is the Bonners’ appeal.

      We review de novo a grant of summary judgment. See Holly v. Clairson

Indus., LLC, 492 F.3d 1247, 1255 (11th Cir. 2007). “Summary judgment is

appropriate where there is no genuine issue as to any material fact, and the moving

party is entitled to judgment as a matter of law.” Johnson v. Bd. of Regents of the

Univ. of Ga., 263 F.3d 1234, 1242 (11th Cir. 2001).

      Under Alabama law a store owner has no initial duty to protect customers

from the unforeseeable criminal acts of third parties that take place on his property.

Broadus v. Chevron U.S.A., Inc., 677 So. 2d 199, 203 (Ala. 1996). But if an

owner chooses to act, despite having no duty to do so, then he must act with due


                                          2
                Case: 17-13800      Date Filed: 03/02/2018      Page: 3 of 4


care. Herston v. Whitesell, 374 So. 2d 267, 270 (Ala. 1979); see also Raburn v.

Wal-Mart Stores, Inc., 776 So. 2d 137, 139 (Ala. Civ. App. 1999) (“Alabama law

recognizes the principle that liability to third parties can result from the negligent

performance of a voluntary undertaking.”). The Bonners argue that Trustmark

voluntarily assumed a duty of care when it adopted minimum lighting requirements

for after-hours deposit boxes.1 We disagree.

       The Alabama Supreme Court has held that a company does not assume a

legal duty by merely including safety requirements in a company manual.

See Martin ex rel. Martin v. Goodies Distribution, 695 So. 2d 1175, 1179 (Ala.

1997) (concluding that a company’s “act of including several safety precautions in

the list of operating procedures . . . did not amount to the voluntary assumption of a

legal duty”). 2 Because Trustmark did not voluntarily assume a duty of care, the

district court did not err by granting summary judgment in favor of the bank.


       1
         The Bonners brought claims for failure to warn, gross negligence, wantonness,
recklessness, and loss of consortium. They also argued that the court should extend Alabama
common law premises liability to find that Trustmark owed Michael Bonner a duty. The
Bonners raise none of those arguments on appeal, and as a result have abandoned them. AT&T
Broadband v. Tech Commc’ns., Inc., 381 F.3d 1309, 1320 n.14 (11th Cir. 2004) (“Issues not
raised on appeal are considered abandoned.”).
       2
          Contrary to the Bonners’ assertions, the Alabama Court of Civil Appeals did not hold
differently in Raburn v. Wal-Mart. In that case the court held that a company voluntarily
assumed a duty of care in apprehending shoplifters when it authorized its employees to stop
suspects in its “Shoplifter Apprehension Policy.” Raburn, 776 So. 2d at 140. But that duty of
care arose only when the employee, acting under the authority granted by the policy, chose to
detain two suspected shoplifters. Id. The company owed its customer a duty of care not because
it adopted a security policy, but because the employee voluntarily acted and that act was
authorized by the company.

                                              3
     Case: 17-13800   Date Filed: 03/02/2018   Page: 4 of 4


AFFIRMED.




                              4